Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT, AMENDMENT AND REASONS FOR ALLOWANCE

Claims 1-12 of H. Lee et al., US 16/754,600 (Nov. 13, 2018) are in condition for allowance.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-12, without traverse in the Reply to Restriction Requirement filed on September 10, 2021, is acknowledged.  Claim 13 to the non-elected invention of Group (II) stands withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Examiner Amendment

Claims 1-12 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment is on the grounds that the initial restriction requirement was not traversed and restriction practice is closed.  As such, claim 13 to the nonelected inventions, which is ineligible for rejoinder, may be canceled by an Examiner’s amendment so the application may issue.  MPEP § 821.02.  

Amend the claims as follows:

Cancel claim 13.  

Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  

A summary of the disclosed Examples is helpful in understanding the instant claims.  Example 1 in which three contiguous reactors were connected in series to produce a claimed modified conjugated diene-based polymer is summarized below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Specification at page 60-61.  The specification’s disclosed preparation of the above “polymerization initiator prepared in Preparation Example 1” (which corresponds to the claim 1 “modification initiator”) by reaction of [Formula 1-3] with the organometal butyl lithium is summarized as follows. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Specification at page 57.  Note that the instant specification does not disclose the structure of the claim 1 “modification initiator” only that it is the reaction product of a compound of [Formula 1] and an organometal compound.  Examples 2 and 5 were performed in a manner similar to Example 1 except that the following two silyl compounds served as the respective claim 1 compound of [Formula 3] and [Formula 2].  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Specification at pages 61-62. 




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Specification at page 62.  Examples 6 and 7 were performed in a manner similar to Examples 1 and 2 with variation of reactant flow rates and polymer conversion percentages.  

In view of the above summarized specification Examples, the claim 1 recitation of:

A modified conjugated diene-based polymer, comprising a functional group derived from a modification initiator at one terminal and 

a functional group derived from a modifier represented by the following Formula 2 or Formula 3 at the other terminal, 

wherein the modification initiator is a reaction product of a compound represented by the following Formula 1 and an organometal compound: 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale




1.	a first step of forming the “modification initiator” which is “a reaction product of a compound represented by the following Formula 1 and an organometal compound” summarized as follows:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


2.	performing process steps with the “modification initiator” and either of the compound of [Formula 2] or [Formula 3] so as to “derive” the claimed “modified conjugated diene-based polymer”, summarized as follows:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) for the proposition that the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult. MPEP § 2113(III).   

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is C. Yamada et al., US 2018/0037674 (2018) (“Yamada”) in combination with either of S. Lee et al., US 2016/0347877 (2016) (“Lee”) or H. Sohn et al., US 2018/0258194 (2018) (“Sohn”).  

C. Yamada et al., US 2018/0037674 (2018) (“Yamada”) teaches a modified conjugated diene - based polymer ,wherein a Mooney stress - relaxation rate measured at 110 °C is 0.45 or less.  Yamada at page 1, [0014]-[0015].  Yamada teaches a methods for preparing the modified conjugated diene polymer by employing a modifier of the formulae (1) to (3).  Yamada at page 3, [0031].  




    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Yamada at page 18, [0151].  These two Yamada compounds meet the instant claim 1 limitation of a compound of [Formula 2].   Yamada differs however in that Yamada does not teach the claimed modification initiator of [Formula 1].  The closest modification initiator(s) disclosed in Yamada to those claimed are the compounds of formula (16):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.  

Yamada at page 12, col. 1. Yamada’s modification initiators of formula 16 differ from the claimed modification initiators of [Formula 1] in that they lack a vinyl group.  Yamada further differs with respect to structure of the conjugated diene-based polymer product.  Yamada’s diene polymers are disclosed to have general formula (A) or (B).  Yamada at pages 7-8.  



(Polym ) denotes a conjugated diene - based polymer derived by polymerization of a conjugated diene compound or copolymerization of a conjugated diene compound and an aromatic vinyl compound , wherein at least one terminal thereof is a functional group represented by any of general formulas (4) to (7) below

Yamada at page 7, col. 2, [0071].  Yamada’s formulae (4) to (7) are derived from the modification initiator (for example, Yamada’s compounds (16) above).  In view of the foregoing, the method of making the Yamada diene polymers and the structure of the Yamada diene polymers differ from the claimed diene polymers in the nature of the modification initiator.  

Lee teaches polymerization initiators of [Chemical Formula 4].   


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


S. Lee et al., US 2016/0347877 (2016) (“Lee”) discloses that “[t]he compound represented by Chemical Formula 4 may be obtained by reacting methylstyrene including an amine group with an organo-alkali metal compound”.  Lee at page 5, [0064].  However, Lee does not disclose a modification initiator species that falls within the claimed genus of modification initiators of [Formula 1].  Furthermore, the genus of Lee modification initiators of [Chemical Formula 4] does not overlap with the claimed genus of modification initiators of [Formula 1] because Lee requires that “R1 and R2 are linked with each other to form a ring structure”.  Lee at page 5, [0060].  As such, Lee fails to remedy Yamada with respect to the claimed modification initiator of [Formula 1],  




    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Sohn further teaches a method for preparing the modified conjugated diene - based polymer, including reacting a substituted styrene - based compound of Formula 2 and an organo - alkali metal com pound in a hydrocarbon solvent to prepare a modification initiator composition (step 1).  Sohn at page 2, [0023].   Sohn teaches that in [Formula 2], variable D is a monovalent hydrocarbon group of 1 to 5 carbon atoms, including N or O.  Sohn at page 2, [0029].  Sohn teaches that a preferred compound of [Formula 2] is:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


The above Sohn modification initiator of  [Formula 2a] fails to meet the claim 1 limitation for modification initiators of [Formula 1] of “at least one of R5 groups is a functional group represented by the following Formula 1a or Formula 1b”.  In Example 1, Sohn teaches the preparation of a modified conjugated diene - based polymer employing [Formula 1a] and [Formula 2a].  Sohn’s Example 1 differs from claim 1 because (as discussed above) Sohn [Formula 2a] differs from claimed [Formula 1].  In sum, Sohn fails to remedy Yamada with respect to the claimed modification initiator of [Formula 1], because while Sohn discloses a genus of modification initiators of [Formula 2], which encompasses the claimed modification initiators of [Formula 1], Sohn still fails to teach or suggest the narrower genus of [Formula 1] for use as modification initiators.   MPEP § 2144.08.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622